Citation Nr: 0634875	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1987.  

This matter originated from the appeal of a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Waco, Texas, Regional Office (RO).  When this matter was last 
before the Board of Veterans' Appeals (Board) in September 
2005, it was remanded to the RO for the purpose of affording 
the veteran an opportunity for a hearing at the RO before a 
Veterans' Law Judge.  

In July 2006, the veteran appeared before the undersigned 
Veterans Law Judge at a hearing at the RO.  The transcript is 
of record.  

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a right knee 
disability, the de novo review of that issue will be 
addressed in the REMAND portion of the decision below.  The 
issue of entitlement to service connection for a back 
disability will also be addressed in the REMAND portion of 
the decision below.  The foregoing issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO denied the claim 
of entitlement to service connection for a right knee 
disability; the veteran filed a notice of disagreement with 
that decision, but did not file a substantive appeal in 
response to the September 1990 statement of the case.  

2.  The evidence associated with the claims file subsequent 
to the April 1990 decision is neither cumulative nor 
redundant, and by itself or in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The RO's April 1990 rating decision that denied the claim 
of entitlement to service connection for a right knee 
disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302, 20.1103 (2006).  

2.  The evidence received subsequent to the RO's April 1990 
rating decision is new and material and the requirements to 
reopen the claim of entitlement to service connection for a 
right knee disability have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements to reopen his claim of entitlement to service 
connection for a right knee disability, and obtained the 
evidence necessary to reopen that claim.  In view of the fact 
that this decision is a grant of the reopening of the claim 
on appeal, further notification and development pursuant to 
the VCAA is not required at this time.

New and Material Evidence 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  If a notice of 
disagreement is filed with the decision, a substantive appeal 
must be filed within one year of the date of the rating 
decision, or within 60 days of the date of the statement of 
the case, whichever is later.  If not, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In an April 1990 rating decision, the RO denied the claim of 
entitlement to service connection for a right knee 
disability; the veteran filed a notice of disagreement with 
that decision, but did not file a substantive appeal in 
response to the September 1990 statement of the case.  The 
decision therefore became final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

In this case, in the January 2002 decision at issue, the RO 
determined, among other things, that new and material 
evidence had not been presented to reopen a claim for service 
connection for a right knee disability.  In subsequent 
decisions, the RO did not specifically make a finding that 
new and material evidence had been received, but simply 
recharacterized the issue on appeal and denied a claim of 
entitlement to service connection for a right knee 
disability.  Notwithstanding the actions of the RO, the Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's April 1990 rating decision is neither cumulative 
nor redundant, and by itself or in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right knee disability.  

The basis for the initial denial of service connection in 
April 1990 was that while the service medical records showed 
complaints of right knee pain in March 1987, and a diagnosis 
of soft tissue injury, separation examination was negative as 
to any right knee disability.  

The new evidence associated with the claims file subsequent 
to the April 1990 decision includes the reports of VA 
orthopedic examinations dated in February 1997 and October 
2002.  The report of the February 1997 examination showed the 
pertinent diagnoses of infrapatellar bursitis with small 
joint effusion involving the right knee, and hyperostosis 
involving the right knee.  In the report, the VA examiner 
expressed the opinion that it is certainly probable that the 
veteran's March 1987 in-service injury has progressed to the 
point that the veteran now has infrapatellar bursitis with 
small joint effusion as noted by Magnetic Resonance Imaging 
(MRI) of the right knee.  The subsequent VA examination in 
October 2002 resulted in a pertinent diagnosis of right knee 
symptomatic mild osteoarthritis and patella tendonitis.    

The Board finds that the noted evidence received subsequent 
to the RO's April 1990 rating decision denial is new and 
material as it provides medical evidence that a current right 
knee disability, namely infrapatellar bursitis, is related to 
the veteran's service.  As a result, the requirements to 
reopen the claim of entitlement to service connection for a 
right knee disability have been met.  Accordingly, the 
veteran's claim is reopened.   


ORDER

Having received new and material evidence, the claim of 
entitlement to service connection for a right knee disability 
is reopened.  To that extent, the appeal is granted.  




REMAND

At the July 2006 hearing, the veteran testified that he was 
in receipt of ongoing medical evaluation and treatment for 
the disorders at issue through the VA since approximately 
1996.  He stated that prior to receiving treatment through 
VA; he received treatment from Dr. Thomas Alost (sp.?), a 
private orthopedic surgeon in El Paso, Texas.  He stated that 
this treatment included considerable medical testing 
including an MRI.  While the claims file contains VA medical 
records of the treatment of the veteran between 1996 and July 
2005, there is no indication that the treatment records from 
Dr. Alost have been sought.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran, in 
order to fully determine the nature and etiology of any 
disability at issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Secondly, as decided above, new and material evidence has 
been received to reopen the previously denied claim of 
entitlement to service connection for a right knee 
disability.  This evidence was a VA physician's 1997 medical 
opinion that the veteran's current right knee disability is 
probably related to an injury in service.  Although 
subsequent VA examination resulted in a contradictory 
opinion, the former opinion raises the possibility that the 
veteran has a current right knee disability that could be 
related to service.  

With respect to the issue of entitlement to service 
connection for a back and neck disorder, it is noted that the 
service medical records reveal that the veteran had 
complaints of low back pain in service in February 1987, and 
an injury to the back of the neck in August 1987 requiring 
treatment including application of a cervical collar, and hot 
packs to the lower back.  Current treatment records document 
treatment for degenerative osteoarthritis of the cervical 
spine.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all necessary 
information, authorizations, and 
releases, the AMC should attempt to 
obtain copies of any treatment records 
identified by the veteran, regardless of 
the source, from any health care provider 
who has treated the veteran for the 
disorders at issue prior to 1996 and 
subsequent to July 2005, the date of the 
earliest and most recent post-service 
treatment records in the claims file.  
The AMC should ask the veteran for 
additional information pertaining to 
treatment that he has claims to have 
received prior to his receipt of VA 
treatment in 1996 from Dr. Thomas Alost 
(sp?), a private orthopedic surgeon in El 
Paso, Texas...  The AMC should attempt to 
obtain copies of any treatment records 
identified by the veteran.  All records 
obtained should be associated with the 
claims file.

2.  After completion of #1, the AMC 
should schedule the veteran for a VA 
orthopedic examination to determine 
whether any back disability or right knee 
disability, if found.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.
The examiner must address the 
following medical questions:
a. Is it very likely, at least as 
likely as not, or highly unlikely that 
any current back disability, if found, 
is related by etiology to service on 
any basis?
b. Is it very likely, at least as 
likely as not, or highly unlikely that 
any current right knee disability, if 
found, is related by etiology to 
service on any basis?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

3.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, the AMC should readjudicate 
the claims of entitlement to service 
connection for a back disability, and 
entitlement to service connection for a 
right knee disability.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims 
for service connection and result in a denial.  38 C.F.R. 
§ 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


